DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-16 and 18 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “indexing into a row of a way predictor table using metadata and the virtual address associated with the load instruction; indexing into a column of the way predictor table using the virtual address; matching information stored at the row and the column of the way predictor table to a location of a cache line; and predicting the location of the cache line within the LI data cache based on the information match”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 11 in the instant application is the combination with the inclusion in these claims that “searching a way predictor table using the metadata and the virtual address associated with the load instruction; and simultaneously with the searching, looking up a translation lookaside buffer (TLB) and cache tags of the LI data cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 16 in the instant application is the combination with the inclusion in these claims that “information learned using hardware prefetches prior to a load instruction; detecting a miss in a level 0 (LO) way predictor table and a hit in the LI way predictor table; and refreshing the LO way predictor table using metadata stored in the LI way predictor table, wherein refreshing includes learning and storing one or more locations of a group of cache lines using the metadata stored in the LI way predictor table”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135